T




                      June 20, 1952

Hon. R. C. Lanning         Opinion No. V-1467
Chairman
State Board of Cantxol    Re: Legality of purchasing
Austin, Texas                 school busses and tires
                              and tubes for the Pan
                              American College, Edin-
                              burg, through the State
Dear Sir:                     Board of Control.
          You have requested an opinion on the follow-
ing question:
          "May or must the State Board of Control
     purchase school busses and tires and tubes
     for the Pan American College?"
          The Pan American College~was established pur-
suant to the provisions of Article 2815t, V.C.S. pro-
viding for the creation and regulation of regional
junior college districts.
            Article 634, V.C.S., provides:
         "The Board of Control shall purchase all
    the supplies used by each Department of the
    State Government, including the State Prison
    System, and each eleemosynary institution,
    Normal school, Agricultural and Mechanical
    College, University of Texas, and each and all
    other State Schools or Departments of the State
    Government heretofore or hereafter created.
    Such supplies to include furniture and fixtures,
    technical instruments and books, and all other
    things required by the different departments or
    institutions, except strictly perishable goods.'
          It is our opinion that Article 634 was not intend-
ed to include colleges which are supported mainly by local
tax levies within the class of educational institutions
which must purchase their equipment and supplies through
the Board of Control.
Hon. R. C. Lanning, page 2 (V-1467)


          The only other statute which might possibly
authorize the purchase of these busses and equipment
through the Board of Control is Article 634(B), V.C,S.,
which provides in part:
          "All motor-vehicles used for transporting
     school children, including buses, bus chassis,
     and bus bodies, tires and tubes, purchased for
     or by any school districtparticipating in the
     Foundation School Program, shall,be purchased
     by and through the Board of Control..."
          Article 634(B), is a part of the Foundation
School Program Act (S.B. 116, Acts 51st Leg., R.S. 1949,
ch. 334, P. 625), which applies only to Texas public
school districts as distinguieshed from schools of higher
education. Article 2922-11, V.C.S. The ,Board of Control’s
authority to purchase school busses and equipment for
school districts is limited by the provisions of Article
634(B). Under its provisions the Board of Control can
only purchase busses for school districts "participating
in the Foundation School Program." The Pan American
College cannot participate in the~Foundation School Pro-
gram since such program is not applicable to universities,
colleges, and other s~choolsof higher education.
          It is an,established rule that public officers
and governmental agencies possess only~such powers as ,are
conferred upon them by law or are necessarily iawlied
from the powers so confer~red. Andersonv. Houchins, 99
S.W.2d 1029 (Tex. Civ. App. ,lgm; E3ryanv. sundaerg, 5
Tex. 418 (1849).
          It is therefore our opinion that the Board of
Control has no authority to purchase school busses,
tires, and tubes for the Pan American College.


         The Board of Control does not have au-
    thority to purchase schaol busses, tires, and
    tubes for the Pan American College established
    pursuant to Art. 2815t, V.C.S. since this
    college is not a "State school within the
    meaning of Art. 634, V.C.S., and since it does
    not participate in the Foundation School Pro-
    gram and therefore does not come within the
    provisions of Art. 634 (B), V.C.S.
Hon. R. C. Lannlng, page 3   (~44’67)


                                Yours very truly,

APPROVED:                         PRICE DANIEL
                                Attorney General
J. C. Dqls, Jr.
County Affairs Didslon
Mary K. Wall                                  teL?k
Revieting Assistant                     John Reeves
                                         Assistant
Charles D. Mathews
First Assistant


JR:am